Citation Nr: 1004309	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating in excess of 10 
percent for bilateral hearing loss from February 12, 2003 to 
January 19, 2005, and a compensable rating thereafter. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION


The Veteran had active service from November 1965 to March 
1970 and from April 1970 to March 1992.  The Veteran was 
awarded the Purple Heart Medal and Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By that rating action, the RO, in 
part, granted a 10 percent rating to the service-connected 
bilateral hearing loss, effective February 12, 2003--the 
date VA received the Veteran's claim for increased 
compensation for this disability.  By that rating action, 
the RO also denied service connection for hypertension and 
sleep apnea.  The Veteran timely appealed the RO's 
determination to the Board.  

By a February 2006 rating action, the Veteran's 10 percent 
rating for bilateral hearing loss was decreased from 10 
percent to noncompensable, effective January 20, 2005.  As 
the decrease in rating for the service-connected bilateral 
hearing loss did not result in a decrease in the Veteran's 
overall compensation rating, the required sixty (60) days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level was not necessary.  38 C.F.R. § 3.105(e) (2009). 

In June 2008, the Board remanded the instant increased 
evaluation and service connection claims to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The currently demonstrated hypertension had its clinical 
onset during the Veteran's second period of military 
service.
2.  The currently demonstrated sleep apnea had its clinical 
onset during the Veteran's second period of military 
service.

3.  For the period from February 12, 2003 to January 19, 
2005, the competent medical evidence of record does not show 
that audiological examinations used to evaluate the 
Veteran's bilateral hearing loss were performed in 
accordance with VA regulations; controlled speech 
discrimination tests (Maryland CNC tests) were not performed 
and the examinations were not administered by a state-
licensed audiologist.

4.  For the period from January 20, 2005, the competent 
medical evidence of record shows that the Veteran's service-
connected bilateral hearing loss is productive of no worse 
than Level II in the right ear and level I in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension are approximated.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009). 

2.  The criteria for the establishment of service connection 
for sleep apnea are approximated.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009). 

3.  For the period from February 12, 2003 to January 19, 
2005, the criteria for the assignment of an increased 
evaluation in excess of 10 percent for the service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.85 including Diagnostic Code 6100 (2009).

4.  For the period from January 20, 2005, the criteria for 
the assignment of an increased compensable evaluation for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.85 including Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is 
expected to provide.  

Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should 
be sent prior to the appealed rating decision or, if sent 
after the rating decision, before a readjudication of the 
appeal.  Id.

The VCAA is not applicable, however, where further 
assistance would not aid the Veteran in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in awarding service connection for hypertension and 
sleep apnea herein, further assistance is unnecessary to aid 
the Veteran in substantiating these claims. 

Regarding the Veteran's increased evaluation claim on 
appeal, by a post-adjudication July 2008 letter, the RO 
provided notice to the Veteran regarding what information 
and evidence is needed to substantiate this claim.  The RO 
also specified what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his increased 
evaluation claim.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
VA, however, may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, notice as to the increased evaluation claim on appeal, 
was not provided until after the December 2003 rating 
decision on appeal was issued.  However, the Veteran was not 
prejudiced from this timing error because the RO 
readjudicated the increased evaluation claim in a May 2006 
statement of the case, and supplemental statements of the 
case issued throughout the duration of the appeal.  Thus, 
the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice 
obligations in increased rating claims.  In that case, the 
Federal Circuit found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant; (3) the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes.  Id.  

Here, in a February 2009 letter, the RO informed the Veteran 
of the Vazquez requirements.  Id.  

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  In this case, via a February 2009 letter, VA 
informed the Veteran of the Dingess elements.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the increased 
evaluation claim analyzed in the decision below.  

The record in this regard includes service treatment 
records, as well as voluminous private and VA examination 
medical records.  In July 2009, and pursuant to the Board's 
June 2008 remand directives, VA examined the Veteran to 
determine the current severity of his service-connected 
bilateral hearing loss.  A copy of the July 2009 VA 
examination report is contained in the claims files.  

The Board finds that there is no further assistance that 
would be reasonably likely to substantiate the increased 
evaluation claim analyzed in the decision below.  

II. Merits Analysis

Service Connection Claims-Hypertension and Sleep Apnea

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2009); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. 
App. 488, 495-97 (1997); also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Certain enumerated disorders, such as hypertension, may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307 and 3.309(a) (2009).

However, the law also provides that  no presumptions may be 
invoked on the basis of advancement of the disease when 
first definitely diagnosed for the purpose of showing its 
existence to a degree of 10 percent within the applicable 
period. This will not be interpreted as requiring that the 
disease be diagnosed in the presumptive period, but only 
that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis. Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance. Cases in which a chronic 
condition is shown to exist within a short time following 
the applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree. 38 
C.F.R. § 3.307(c).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Analysis

The Veteran contends that he currently has hypertension and 
sleep apnea that began during his second period of military 
service and have continued since that time.  For reasons 
that will be outlined in the analysis below, the Board finds 
that the medical evidence supports his contention, and 
service connection for these disabilities will be granted.


Hypertension

Service treatment records from the Veteran's second period 
of active military service contain elevated blood pressure 
readings of, 122/90, 136/94, and 148/102 in September 1986, 
October 1989, and December 1991 (retirement examination 
report), respectively.  Under the VA regulations, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis 
Code 7101, Note (1).  A December 1991 retirement examination 
also contains the examiner's notation that the Veteran had 
questionable hypertension.  

Post-service private and VA medical records, dated from 1992 
to 2009, are of record.  When the Veteran was seen in a VA 
outpatient clinic in August 1992, five months after he was 
discharged from his second period of active military 
service, his blood pressure on examination was 147/100.  
Subsequent treatment records reflect that the Veteran 
continued to show elevated blood pressure readings (e.g., 
May 1995 and January 1996 VA outpatient reports, containing 
elevated blood pressure readings of 160/90, 168/100 and 
152/98, respectively).  

In June 2009, and pursuant to the Board's June 2008 remand 
directives, VA examined the Veteran to determine the 
etiology of his claimed hypertension.  After a physical 
evaluation of the Veteran, as well as a claims files review 
of the above-cited service and post-service treatment 
records, the VA examiner opined that the Veteran had 
hypertension that had its onset during military service.  
The VA examiner supported his opinion by pointing to the 
Veteran's several documented elevated high blood pressures 
[readings] during military service.  The VA examiner stated 
that although the in-service blood pressure readings were 
isolated and non- persistent, the Veteran had a very high 
reading at service separation and minimal to no blood 
pressure checks were conducted immediately prior to or after 
his separation [examination].   (See June 2009 VA 
examination report). 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991). However, the Board is free to assess 
medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).

Given that the June 2009 VA examiner fully assessed the 
clinical significance of the in-service blood pressure 
readings of 122/90, 136/94, and 148/102 in September 1986, 
October 1989, and December 1991 (retirement examination 
report), respectively, and other identified test findings 
recorded after service, the Board finds that the record 
supports a finding that the claimed hypertension had its 
clinical onset during the Veteran's second period of 
military service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail 
upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  While the question of whether such isolated 
readings in service may be further developed to ascertain a 
linkage to the current diagnosis, the law does not require 
certainty for a grant of service connection to be 
appropriate.  The June 2009 VA examiner's opinion is both 
consistent with, and sufficient under the latter portion of 
38 C.F.R. § 3.307(c) as to post-service manifestations of 
the claimed disorder to trigger application of the benefit 
of the doubt doctrine.   
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for hypertension is warranted.

Sleep Apnea

Service treatment records from both of the Veteran's periods 
of military service do not contain a diagnosis of sleep 
apnea.  A February 1971 Report of Medical History reflexes 
that the Veteran denied having frequent trouble sleeping.  A 
December 1991 service examination report reflects that all 
of the Veteran's systems were evaluated as "normal."  On a 
December 1991 Report of Medical History, the Veteran 
indicated that he had had frequent trouble sleeping.  

Post-service VA and private medical records, dating from 
1992 to 2009, are of record.  When seen by VA in August 
1992, five months after he retired from military service in 
March 1992, an assessment of possible obstructive sleep 
apnea was entered.  A sleep apnea was screen was found to be 
abnormal in October 1992, and mild sleep apnea was diagnosed 
in November 1992.  During an October 2003 foreign 
examination performed for VA purposes, a diagnosis of 
obstructive sleep apnea, ongoing since 1986, documented by 
polysomnogram since 1993 was entered.  That examination 
diagnosis was made based on the Veteran's wife's statement 
that in 1986, she had observed the Veteran in a non-
breathing state when he slept.  

In July 2009, and pursuant to the Board's June 2008 remand 
directives, VA examined the Veteran to determine the 
etiology of his claimed sleep apnea.  After a physical 
evaluation of the Veteran, as well as a claims files review 
of the above-cited post-service VA treatment records, the VA 
examiner opined that the Veteran had had a continuity of 
sleep apnea symptoms during military service and that they 
had continued since that time.  The VA examiner emphatically 
stated that it was "completely ridiculous" to assume that 
the Veteran's sleep apnea suddenly appeared months after 
service discharge.   The VA examiner pointed to diagnoses of 
sleep apnea, as well as the Veteran having been placed on a 
continuous positive airway pressure (CPAP) machine after he 
had failed a uvulopalato-pharyngolplasty (UPPP), only a few 
months after he retired from military service in March 1992.   
(See July 2009 VA respiratory examination report). 

The Veteran has maintained that he has had sleep apnea 
symptoms since his second period of military service.  His 
wife has reported that in 1986, she observed him to be in a 
non-breathing state when he slept.  The Board notes that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. 
App. 466.  The Board finds the Veteran's and his wife's 
statements to be credible and consistent with the 
circumstances of his second period of military service.  
There is no evidence to the contrary to refute his 
contention.  In fact, the only evidence of record is the 
July 2009 VA examiner's opinion that supports his 
contention.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991). However, the 
Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).

Given that the July 2009 VA examiner fully analyzed the 
clinical significance of the diagnoses of sleep apnea 
provided to the Veteran shortly after service discharge in 
March 1992, and other identified test findings recorded 
during that time, such as the Veteran being placed on a CPAP 
machine, the Board finds the evidence of record shows that 
the Veteran's sleep apnea had its clinical onset during his 
second period of military service and that it has continued 
since that time. 

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for sleep apnea is warranted.


Increased Evaluation Claim-Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue multiple ("staged") ratings may be 
assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999); but see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established, such as 
in the Veteran's case).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  

The Veteran's service-connected bilateral high frequency 
hearing loss has been assigned a 10 percent rating under 
Diagnostic Code 6100 for the period from February 12, 2003 
to January 19, 2005, and a noncompensable evaluation 
thereafter.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application 
of the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen 
v. Principi, 3 Vet. App. 345, 349 (1992). The ratings 
schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment. Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears. See 38 
C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 
4.86(b).

The Board has considered the above rating criteria for each 
audiological evaluation administered during the periods in 
question on appeal.

The Board has found that the preponderance of the evidence 
is against an increased rating in excess of 10 percent for 
bilateral hearing loss for the period from February 12, 2003 
to January 19, 2005 and a compensable evaluation thereafter. 

For the periods in question (e.g., February 12, 2003 to 
January 19, 2005 and January 20, 2005 to the present), the 
Veteran underwent foreign audiology examinations for VA 
purposes in October 2003 and August 2005, and an audiology 
examination in January 2006 at the Landstuhl Regional 
Medical Center.  Pursuant to 38 C.F.R. § 4.85, however, an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry treat.  Examinations will be conducted 
without the use of hearing aids.  None of the above-cited 
examinations used to evaluate the Veteran's bilateral 
hearing loss, however, were conducted in accordance with 
this regulation.  None of the above-cited tests had 
controlled speech discrimination tests (Maryland CNC) and 
there was also no indication if any of the tests were 
performed by a state-licensed audiologist.  

As a result of the inadequacies found in these examinations, 
in July 2009 and pursuant to the Board's June 2008 remand 
directives, VA examined the Veteran to determine the current 
severity of his service-connected bilateral hearing loss.  
The findings of this examination are reported below.  

A July 2009 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	30	30 	55	55	69
Left	40	65	80	90	43
Speech discrimination was 98 percent in the right ear and 96 
percent in the left ear.

Applying Table VI to these results yields a numerical 
category designations of II and I for the right ear and left 
ears, respectively.  The Board notes that 38 C.F.R. § 4.86 
does not apply to either ear, as all four frequencies were 
not at or above 55 decibels (e.g., 105 decibels in each 
ear), nor were puretone thresholds at 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  In 
short, the results of the July 2009 VA audiological 
evaluation, when evaluated based on Table VI, found at 38 
C.F.R. § 4.85, reflect that the Veteran's hearing acuity 
corresponds with the current 10 percent and noncompensable 
disability evaluations assigned from February 12, 2003 to 
January 19, 2005, and January 20, 2005 to the present. 

There is no basis for a staged rating(s) pursuant to 
Fenderson for the service-connected bilateral hearing loss.  
Rather, the above-cited hearing loss symptomatology is 
essentially consistent and fully contemplated by the 
assigned 10 percent and noncompensable disability ratings 
assigned for the periods on appeal.  

Finally, on this record, the Board does not find no basis 
for remanding the case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009), concerning the 
assignment of extraschedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence in this case does not present an unusual or 
exceptional disability picture that would obviate the 
application of the regular criteria for rating the service-
connected bilateral hearing loss.  


ORDER

Service connection for hypertension is granted. 

Service connection for sleep apnea is granted. 

An increased evaluation in excess of 10 percent for 
bilateral hearing loss from February 12, 2003 to January 19, 
2005 and a compensable evaluation from January 20, 2005 is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


